A. J. ’WALKER, C. J.
I dissent froni the opinion of the majority of the court in this case. Every reasonable intendment is to be made in favor of the ruling of the court beloiv. A bill of exceptions must be understood most strongly against the party excepting. All decisions are presumed to be correct, until the contrary appears.— Holmes v. Gayle & Bower, 1 Ala. 517; Long v. Rogers, 19 Ala. 321; Nash v. Shrader, 27 Ala. 377. Construing the bill of exceptions in the light of those rules, I understand is as simply showing that an offer was made to “introduce” the field-notes and the survey delineated on paper. Neither was admissible, in the absence of preliminary evidence, any more than any other instrument of writing would be. — Nolen v. Parmer, 21 Ala. 66. In my opinion,consistency with established principle requires us to intend rather the absence of the preliminary proof, which would affirm the judgment, than its presence, which reverses it.